 

Exhibit 10.2

 

AMENDMENT NO. 1 TO SCIENTIFIC ADVISORY BOARD AGREEMENT

 

THIS AMENDMENT NO. 1 TO SCIENTIFIC ADVISORY BOARD AGREEMENT (the “Amendment”),
is dated as of September 21, 2016, by and between Enumeral Biomedical Holdings,
Inc., a Delaware corporation (with its subsidiaries, the “Company”), and Barry
Buckland, Ph.D. (the “Advisor”). This Amendment amends that certain Scientific
Advisory Board Agreement, dated as of September 14, 2014, by and between the
Company and the Advisor (the “SAB Agreement”). Capitalized words used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
SAB Agreement.

 

Company and Advisor desire to amend the terms of the SAB Agreement to extend the
term for an additional year. In consideration of the mutual covenants and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.Pursuant to the terms of the SAB Agreement, the Term (as defined in Section
4(a) of the SAB Agreement) is hereby extended until September 14, 2017.

 

2.Except as explicitly set forth herein, the terms and conditions of the
Agreement remain unchanged and in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

 1 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year set forth above.

 

  Enumeral Biomedical Holdings, Inc.          By: /s/ Kevin G. Sarney  
Name:  Kevin G. Sarney   Title: Vice President of Finance, Chief Accounting
Officer and Treasurer       ADVISOR         /s/ Barry Buckland, Ph.D.  
Name:  Barry Buckland, Ph.D.

 

  

  